EXHIBIT 10.1
RALPH LAUREN

AMENDMENT NO. 1
to the
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




                          AMENDMENT (“Amendment No. 1”) dated April 1, 2015, and
made effective as of the 29th day of March 2015 (the “Effective Date”), by and
between Ralph Lauren Corporation, a Delaware corporation (the “Company”), and
Ralph Lauren (the “Executive”).


                          WHEREAS, the Executive currently serves as the Chief
Executive Officer of the Company and Chairman of the Board of Directors of the
Company pursuant to an Amended and Restated Employment Agreement by and between
the Company and the Executive dated June 26, 2012 (the “Employment Agreement”);
and


                          WHEREAS, the Company and the Executive wish to amend
the Employment Agreement in certain respects;


                          NOW, THEREFORE, intending to be bound, the parties
hereby agree as follows.
                          

                          1.            Section 4(b) of the Employment Agreement
is amended to read in its entirety as follows, effective as of the Effective
Date:


“Annual Bonus.  Beginning with the Fiscal Year that ends in calendar year 2016
(“Fiscal Year 2016”), for each Fiscal Year that occurs during the Term the
Executive shall be eligible to earn an annual cash bonus (the "Bonus") under the
Company's Executive Officer Annual Incentive Plan, as amended from time to time
(the "Bonus Plan"), based upon the achievement by the Company and its
subsidiaries of performance goals for each such Fiscal Year established by the
Compensation & Organizational Development Committee of the Board of Directors
(the "Compensation Committee"). The Compensation Committee shall establish
objective criteria to be used to determine the extent to which such performance
goals have been satisfied. The range of the Bonus opportunity for each Fiscal
Year will be as determined by the Compensation Committee based upon the extent
to which such performance goals are achieved, provided that the annual target
Bonus opportunity shall be $6 million for each such Fiscal Year (the "Target
Bonus"), and provided further that for each Fiscal Year, the maximum Bonus
payable pursuant to this Section 4(b) shall equal 200% of the Target Bonus for
such Fiscal Year. Notwithstanding the foregoing, in no case may the Bonus for
any Fiscal Year exceed the maximum annual bonus payable to any single individual
pursuant to the Bonus Plan, it being agreed that said maximum amount shall in no
event be less than $12 million per Fiscal Year.  The performance goals, metrics
and targets (and percentage payouts at Threshold, Target and Maximum)
(collectively, "Performance Conditions") applicable to Executive's Bonus for
each Fiscal Year shall be consistent with the Performance Conditions that are
applicable to annual bonuses for the Company's other SEC Named Executive
Officers; provided, however, that the foregoing shall not apply to
 
1

--------------------------------------------------------------------------------

 
the strategic financial goal (from which Executive has heretofore been excluded)
and shall not be construed as precluding the Compensation Committee from
applying Performance Conditions to Executive and other SEC Named Executive
Officers in a manner generally consistent with past practice.  The Bonus, if
any, payable to the Executive in respect of any Fiscal Year will be paid at the
same time that bonuses are paid to other executives of the Company, but in any
event within two and one-half months after the conclusion of such Fiscal Year. 
For the avoidance of doubt, the Executive shall continue to be entitled to a
Bonus for Fiscal Year 2015 as defined in and under the terms and conditions set
forth in Section 4(b) of this Agreement as it was in effect prior to the
effective date of Amendment No. 1 to this Agreement.”


2.            Section 4(c)(1) of the Employment Agreement is amended to read in
its entirety as follows, effective as of the Effective Date:
“In General. Beginning with Fiscal Year 2016 and on an annual basis during the
remainder of the Term, at the same time as equity awards are granted to other
SEC Named Executive Officers of the Company but subject to Section 4(c)(3)
below, the Executive will be granted long-term equity awards ("Equity Awards")
pursuant to the terms of the Company's 2010 Long-Term Stock Incentive Plan or
any successor thereto (the "Incentive Plan") with an aggregate target grant date
fair value of $11 million.  All of such aggregate target grant date fair value
($11 million) shall be granted in the form of performance share units ("PSUs"),
subject to the applicable terms and conditions set forth below in this Section
4(c).  The number of PSUs to be granted each year shall be determined by
dividing $11 million by the average of the high and low price per share of Class
A Common Stock of the Company (each a “Common Share”) on the date of grant (or,
if such date is not a trading day, on the next preceding trading day) and
rounding the result to the nearest whole number.  In the event that there occurs
any stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Common Shares or
other similar corporate transaction or event that affects the Common Shares such
that an adjustment is appropriate and necessary in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
hereunder, the number of Common Shares subject to PSUs will be subject to
equitable adjustment, on a basis no less favorable to Executive than as set
forth in the Incentive Plan as in effect on the date hereof.  In no event shall
any PSU contain single trigger change in control acceleration provisions, except
in circumstances where the acquirer fails to assume the award in connection with
any change in control transaction.”
3.            Section 4(c)(2) of the Employment Agreement is removed in its
entirety from the Employment Agreement, effective as of the Effective Date.
4.            The subsections of Section 4(c) of the Employment Agreement
currently designated (3) and (4) are redesignated as subsections (2) and (3),
effective as of the Effective Date, and all references to such subsections in
the Employment Agreement (as in effect prior to this Amendment No. 1) shall be
revised accordingly.
2

--------------------------------------------------------------------------------

5.            Newly redesignated Section 4(c)(2) of the Employment Agreement is
amended to read in its entirety as follows, effective as of the Effective Date:
“PSUs.  PSUs granted hereunder shall vest, if at all, following a three-year
performance period, and shall be subject to the Executive's employment with the
Company on each PSU Certification Date (as defined below), except as otherwise
provided herein, and, subject to Section 4(c)(3)(B), the attainment of the
applicable performance goals set forth below, which shall be no less favorable
to Executive than the Performance Conditions applicable to PSUs granted to any
of the Company's other SEC Named Executive Officers.  Each annual grant of PSUs
hereunder shall vest and be paid out based on attainment by the Company of a
metric established by the Compensation Committee, in its sole discretion, but
for Fiscal 2016 shall be a level of cumulative earnings per share (“EPS”)
established by the Compensation Committee, in its sole discretion, for the
three-year performance period.  With respect to each such annual grant of PSUs,
Executive shall be entitled to vest in and receive payment with respect to a
percentage of such PSUs, as follows:
 
1.
Performance Level
2.
% of Goal(s) Achieved
3.
% of Cumulative Earnings
PSUs Vested/Paid
Below Threshold
<70%
0%
Threshold
70%
75%
Target
100%
100%
Maximum
110% or more
150%

 
For purposes of determining the number of PSUs becoming vested by reason of
attainment of cumulative EPS levels, or other performance levels, as applicable,
PSU vesting shall be interpolated for performance between identified performance
levels, except that no PSUs shall vest for performance below the threshold
level.  Not later than 30 days prior to March 15th of the calendar year
immediately following the end of the applicable three-year performance period,
the Compensation Committee shall certify the level of performance achieved with
respect to such three-year performance period (the date of such certification
being referred to as the "PSU Certification Date").  Any PSUs that remain
unvested following such certification shall be immediately forfeited without
payment of any consideration.
Payment in respect of each vested PSU, if any, shall be made in Common Shares as
soon as practicable (but in no event later than 30 days) following the PSU
Certification Date.
In the event of an issuance of any cash or stock dividend on the Common Shares
(a "Dividend”), the Executive shall be entitled to be credited with an
additional number of PSUs (each, a "Dividend PSU"), determined as follows:
3

--------------------------------------------------------------------------------

(x)  in the event of a cash dividend, equal to the quotient obtained by dividing
(a) the product of (i) the number of PSUs that the Executive holds at the time
of the record date for such Dividend multiplied by (ii) the amount of the
Dividend per Common Share, divided by (b) the fair market value per Common Share
on the payment date for such Dividend; and


(y) in the event of a stock dividend, equal to the number of Common Shares
(including fractions thereof) issued with respect to each Common Share,
multiplied by the number of PSUs.


Once credited, each Dividend PSU shall be treated as a PSU hereunder and shall
be subject to the same terms and conditions as the PSU from which such Dividend
PSU is derived, including, but not limited to, the applicable vesting schedule
and rights to Dividend PSUs with respect to future Dividends.


For the avoidance of doubt, Executive shall continue to be entitled to be
credited with “Dividend RPSUs” as defined in and under the terms and conditions
set forth in Section 4(c)(3)(C) of this Agreement as it was in effect prior to
the effective date of Amendment No. 1 to this Agreement.
Each annual grant of PSUs shall be evidenced by a certificate and/or summary of
terms (in accordance with the Company's past practice) which shall not be
inconsistent with the terms of this Agreement; provided that in no event shall
any PSUs contain single trigger change in control acceleration provisions,
except in circumstances where the acquirer fails to assume the award in
connection with any change in control transaction.”
6.            Newly redesignated Section 4(c)(3) of the Employment Agreement is
amended to read in its entirety as follows, effective as of the Effective Date:


“Other Conditions.  Notwithstanding anything herein to the contrary:  (A) the
performance targets established for PSU grants for each Fiscal Year shall be
approved in writing by the Compensation Committee not later than the latest date
required for such PSUs to qualify as "qualified performance-based compensation"
for purposes of Section 162(m) of the Code; and (B) PSUs granted to Executive in
respect of any Fiscal Year shall have Performance Conditions which are no less
favorable to Executive than those applicable to PSUs granted to any other SEC
Named Executive Officers in respect of such Fiscal Year.  It is contemplated
that no more than 50% (the “Maximum Variance Percentage”) of the long term
equity incentive awards granted to any other SEC Named Executive Officer in
respect of any Fiscal Year (a “FY LTI Award”)  shall be in the form of awards
which differ (including Performance Conditions) from the  PSUs to be granted to
Executive pursuant to Section 4(c)(1) and (2) of this Agreement (an “Alternative
Award Form”). In the event that with respect to any Fiscal Year the percentage
of any SEC Named Executive Officer’s FY LTI Award that is in an Alternative
Award Form and which include Performance Conditions which are more favorable
than those applicable to the PSUs contemplated to be granted to the Executive
hereunder  exceeds the Maximum Variance Percentage (such excess percentage being
referred to as the “Excess Percentage”) then a percentage of the aggregate
Equity Award made to the
 
 
4

--------------------------------------------------------------------------------

 
Executive with respect such Fiscal Year equal to the Excess Percentage shall be
granted to Executive on terms consistent with such Alternative Award Form.”


7.            Section 6(a)(4) of the Employment Agreement is amended to read in
its entirety as follows, effective as of the Effective Date:


“restricted performance share units (“RPSUs”) and PSUs granted under this
Agreement will vest based upon actual performance over the applicable
performance period as if Executive had remained employed to the applicable RPSU
Certification Date (as defined in Section 4(c)(3)(C) of this Agreement as it was
in effect prior to the effective date of Amendment No. 1 to this Agreement) or
PSU Certification Date, as applicable; and”


8.            Section 6(b)(3) of the Employment Agreement is amended to read in
its entirety as follows, effective as of the Effective Date:


“any RPSUs and PSUs granted under this Agreement and then held by Executive
shall vest in their entirety at target on the Executive's date of termination of
employment; provided, that if the date of death occurs in the last year of a
performance period, the RPSUs and PSUs granted in respect of such performance
period shall vest and be paid out based upon actual performance over such
performance period as if Executive had remained employed to the applicable RPSU
or PSU Certification Date, as applicable; and”


9.            Section 6(c)(3) of the Employment Agreement is amended to read in
its entirety as follows, effective as of the Effective Date:


“any unvested RPSUs and PSUs shall be forfeited; and”


10.            Section 6(d)(3) of the Employment Agreement is amended to read in
its entirety as follows, effective as of the Effective Date:


“the Executive’s then outstanding stock options, RPSUs and PSUs shall be treated
in the manner described in Sections 6(a)(3) and 6(a)(4), respectively; and”


11.            All Stock Options and RPSUs (each as defined in Section 4(c)(1)
of the Employment Agreement as it was in effect prior to the Effective Date)
granted to Executive under the Employment Agreement prior to the Effective Date,
all Bonuses (as defined in Section 4(b) of the Employment Agreement as it was in
effect prior to the Effective Date) earned by Executive under the Employment
Agreement prior to the Effective Date or which relate to Fiscal Year 2015, and
all Dividend RPSUs (as defined in Section 4(c)(3)(C) of the Employment Agreement
as it was in effect prior to the Effective Date) granted to Executive before and
after the Effective Date, shall continue to be governed by the terms of the
Employment Agreement that were in effect prior to the Effective Date.


12.            Except as amended and/or modified by this Amendment No. 1, the
Employment
5

--------------------------------------------------------------------------------

Agreement is hereby ratified and confirmed and all other terms of the Employment
Agreement shall remain in full force and effect, unaltered and unchanged by this
Amendment No. 1.


            IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to
be duly executed and the Executive has hereunto set his hand on the date first
set forth above, as of the Effective Date.



  RALPH LAUREN CORPORATION          
 
By:
/s/ Joel Fleishman       Joel Fleishman,      
Chairman of the Compensation &
Organizational Development Committee
         

 



 
EXECUTIVE
         
 
By:
/s/ Ralph Lauren       Ralph Lauren                

 

 
 
6

--------------------------------------------------------------------------------